

EXHIBIT 10.1









 


CREDIT AGREEMENT
 


 
dated as of June 7, 2006
 
among
 
HURON CONSULTING GROUP INC.,
 
as the Company
 
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
 
as Lenders,
 
and
 
LASALLE BANK NATIONAL ASSOCIATION,
 
as Administrative Agent
 


LASALLE BANK NATIONAL ASSOCIATION,
 
as Arranger
 
and
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
 
as Syndication Agent
 

 


--------------------------------------------------------------------------------




SECTION 1.
DEFINITIONS.
1
1.1
Definitions
1
1.2
Other Interpretive Provisions
16
     
SECTION 2.
COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.
17
2.1
Commitments
17
2.2
Loan Procedures
17
2.3
Letter of Credit Procedures
21
2.4
Commitments Several
24
2.5
Certain Conditions
24
     
SECTION 3.
EVIDENCING OF LOANS.
24
3.1
Notes
24
3.2
Recordkeeping
24
     
SECTION 4.
INTEREST.
24
4.1
Interest Rates
24
4.2
Interest Payment Dates
25
4.3
Setting and Notice of LIBOR Rates
25
4.4
Computation of Interest
25
     
SECTION 5.
FEES.
25
5.1
Non-Use Fee
25
5.2
Letter of Credit Fees
26
5.3
Administrative Agent’s Fees
26
     
SECTION 6.
REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.
26
6.1
Reduction or Termination of the Revolving Commitment
26
6.2
Prepayments
27
6.3
Manner of Prepayments
27
6.4
Repayments
27
     
SECTION 7.
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
27
7.1
Making of Payments
28
7.2
Application of Certain Payments
28
7.3
Due Date Extension
28
7.4
Setoff
29
7.5
Proration of Payments
29
7.6
Taxes
29
     
SECTION 8.
INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
31
8.1
Increased Costs
31
8.2
Basis for Determining Interest Rate Inadequate or Unfair
32
8.3
Changes in Law Rendering LIBOR Loans Unlawful
33
8.4
Funding Losses
33
8.5
Right of Lenders to Fund through Other Offices
33
8.6
Discretion of Lenders as to Manner of Funding
34
8.7
Mitigation of Circumstances; Replacement of Lenders
34
8.8
Conclusiveness of Statements; Survival of Provisions
35
     
SECTION 9.
REPRESENTATIONS AND WARRANTIES.
35
9.1
Organization
35
9.2
Authorization; No Conflict
35
9.3
Validity and Binding Nature
35
9.4
Financial Condition
36
9.5
No Material Adverse Change
36
9.6
Litigation and Contingent Liabilities
36
9.7
Ownership of Properties; Liens
36
9.8
Equity Ownership; Subsidiaries
36
9.9
Pension Plans
37
9.10
Investment Company Act
37
9.11
[Intentionally Omitted]
38
9.12
Regulation U
38
9.13
Taxes
38
9.14
Solvency, etc
38
9.15
Environmental Matters
38
9.16
Insurance
39
9.17
Real Property
39
9.18
Information
39
9.19
Intellectual Property
40
9.20
Burdensome Obligations
40
9.21
Labor Matters
40
9.22
No Default
40
     
SECTION 10.
AFFIRMATIVE COVENANTS.
40
10.1
Reports, Certificates and Other Information
40
10.2
Books, Records and Inspections
43
10.3
Maintenance of Property; Insurance
43
10.4
Compliance with Laws; Payment of Taxes and Liabilities
44
10.5
Maintenance of Existence, etc
44
10.6
Use of Proceeds
44
10.7
Employee Benefit Plans
45
10.8
Environmental Matters
45
10.9
Further Assurances
45
     
SECTION 11.
NEGATIVE COVENANTS
46
11.1
Debt
46
11.2
Liens
47
11.3
Restricted Payments
48
11.4
Mergers, Consolidations, Sales
48
11.5
Modification of Organizational Documents
49
11.6
Transactions with Affiliates
49
11.7
Unconditional Purchase Obligations
50
11.8
Inconsistent Agreements
50
11.9
Business Activities; Issuance of Equity
50
11.10
Investments
50
11.11
Fiscal Year
52
11.12
Financial Covenants
52
     
SECTION 12.
EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
52
12.1
Initial Credit Extension
53
12.2
Conditions
54
     
SECTION 13.
EVENTS OF DEFAULT AND THEIR EFFECT.
55
13.1
Events of Default
55
13.2
Effect of Event of Default
56
     
SECTION 14.
THE AGENT.
57
14.1
Appointment and Authorization
57
14.2
Issuing Lender
57
14.3
Delegation of Duties
57
14.4
Exculpation of Administrative Agent
57
14.5
Reliance by Administrative Agent
58
14.6
Notice of Default
58
14.7
Credit Decision
59
14.8
Indemnification
59
14.9
Administrative Agent in Individual Capacity
60
14.10
Successor Administrative Agent
60
14.11
Administrative Agent May File Proofs of Claim
61
14.12
Other Agents; Arrangers and Managers
61
     
SECTION 15.
GENERAL.
62
15.1
Waiver; Amendments
62
15.2
Confirmations
62
15.3
Notices
63
15.4
Computations
63
15.5
Costs, Expenses and Taxes
63
15.6
Assignments; Participations
64
15.7
Register
65
15.8
GOVERNING LAW
66
15.9
Confidentiality
66
15.10
Severability
67
15.11
Nature of Remedies
67
15.12
Entire Agreement
67
15.13
Counterparts
67
15.14
Successors and Assigns
67
15.15
Captions
68
15.16
Customer Identification - USA Patriot Act Notice
68
15.17
INDEMNIFICATION BY THE COMPANY
68
15.18
Nonliability of Lenders
69
15.19
FORUM SELECTION AND CONSENT TO JURISDICTION
70
15.20
WAIVER OF JURY TRIAL
70


--------------------------------------------------------------------------------



ANNEXES
 
ANNEX A   Lenders and Pro Rata Shares
ANNEX B   Addresses for Notices


SCHEDULES
 
SCHEDULE 9.6  Litigation and Contingent Liabilities
SCHEDULE 9.8   Subsidiaries
SCHEDULE 9.16  Insurance
SCHEDULE 9.17  Real Property
SCHEDULE 9.21  Labor Matters
SCHEDULE 11.1  Existing Debt
SCHEDULE 11.2  Existing Liens
SCHEDULE 11.11  Investments
SCHEDULE 12.1  Debt to be Repaid


EXHIBITS
 
EXHIBIT A   Revolving Note (Section 3.1)
EXHIBIT B   Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C   Form of Assignment Agreement (Section 15.6.1)
EXHIBIT D   Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT E   Form of Notice of Conversion/Continuation (Section 2.2.3)




--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT dated as of June 7, 2006 (this “Agreement”) is entered
into among HURON CONSULTING GROUP INC. (the “Company”), the financial
institutions that are or may from time to time become parties hereto (together
with their respective successors and assigns, the “Lenders”) and LASALLE BANK
NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), as administrative
agent for the Lenders.
 
The Lenders have agreed to make available to the Company an unsecured revolving
credit facility (which includes letters of credit) upon the terms and conditions
set forth herein.
 
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
 

SECTION 1.  
DEFINITIONS. 

 
1.1  Definitions
 
. When used herein the following terms shall have the following meanings:
 
Account Debtor is defined in the Guaranty Agreement.
 
Acquired Debt means mortgage Debt or Debt with respect to Capital Leases of a
Person existing at the time such Person became a Subsidiary or assumed by the
Company or a Subsidiary of the Company pursuant to an Acquisition permitted
hereunder (and not created or incurred in connection with or in anticipation of
such Acquisition) which is otherwise permitted by the terms of this Agreement.
 
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
 
Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.
 
Affected Loan - see Section 8.3.
 
Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is
 
- 1 -

--------------------------------------------------------------------------------


 
engaged in making, purchasing, holding or otherwise investing in commercial
loans. A Person shall be deemed to be “controlled by” any other Person if such
Person possesses, directly or indirectly, power to vote 25% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managers or power to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Unless expressly stated otherwise herein, neither the Administrative Agent nor
any Lender shall be deemed an Affiliate of any Loan Party.
 
Agent Fee Letter means the Fee letter dated as of June 7, 2006 between the
Company and the Administrative Agent.
 
Agreement - see the Preamble.
 
Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:
 
Level
Total Debt
to EBITDA Ratio
LIBOR
Margin
Base Rate Margin
Non-Use
Fee Rate
L/C Fee
Rate
I
Greater than 2.5:1
150.0 bps
0 bps
27.5 bps
150.0 bps
II
Greater than 2.00:1 but less than or equal to 2.50:1
125.0 bps
0 bps
25.0 bps
125.0 bps
III
Greater than 1.50:1 but less than or equal to 2.00:1
100.0 bps
0 bps
25.0 bps
100.0 bps
IV
Greater than 1.00:1 but less than or equal to 1.50:1
75.0 bps
-50.0 bps
20.0 bps
75.0 bps
V
Greater than .50:1 but less than or equal to 1.00:1
62.5 bps
-50.0 bps
15.0 bps
62.5 bps
VI
Less than or equal to .50:1
50.0 bps
-50.0 bps
12.5 bps
50.0 bps



The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant to Section 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the financial statements and
Compliance Certificate in accordance with the provisions of
 
- 2 -

--------------------------------------------------------------------------------


Sections 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the
Non-Use Fee Rate and the L/C Fee Rate shall be based upon Level I above
beginning on the date such financial statements and Compliance Certificate were
required to be delivered until the fifth (5th) Business Day after such financial
statements and Compliance Certificate are actually delivered, whereupon the
Applicable Margin shall be determined by the then current Level; (b) no
reduction to any Applicable Margin shall become effective at any time when an
Event of Default or Unmatured Event of Default has occurred and is continuing;
and (c) the initial Applicable Margin on the Closing Date shall be based upon
Level VI until the date on which the financial statements and Compliance
Certificate are required to be delivered for the Fiscal Quarter ending June 30,
2006.
 
Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 30 days with another asset performing the same
or a similar function, (b) the sale or lease of inventory in the ordinary course
of business and (c) other Dispositions in any Fiscal Year the Net Proceeds of
which do not in the aggregate exceed, singly or in the aggregate, $500,000.00.
 
Assignee - see Section 15.6.1.
 
Assignment Agreement - see Section 15.6.1.
 
Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.
 
Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates in connection with the Loan Documents or the
transactions contemplated thereby including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.
 
Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.
 
Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.
 
Base Rate Margin - see the definition of Applicable Margin.
 
BSA - see Section 10.4.
 
- 3 -

--------------------------------------------------------------------------------


Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.
 
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
 
Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
 
Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.
 
Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.
 
Change of Control means the occurrence of any of the following events: (a) Any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the "Act"), but excluding any Specified Person
(as defined

- 4 -

--------------------------------------------------------------------------------


below)) shall acquire beneficial ownership (within the meaning of Rule 13d-3
promulgated under such Act) of more than 25% of the outstanding securities (on a
fully diluted basis and taking into account any securities or contract rights
exercisable, exchangeable or convertible into equity securities) of the Company
having voting rights in the election of directors under normal circumstances;
(b) a majority of the members of the Board of Directors of the Company shall
cease to be Continuing Members; or (c) the Company shall cease to, directly or
indirectly, own and control 66% of each class of the outstanding Capital
Securities of any Wholly-Owned Subsidiary. For purposes of the foregoing,
"Continuing Member" means a member of the Board of Directors of the Company who
either (i) was a member of the Company's Board of Directors on the day before
the Closing Date and has been such continuously thereafter or (ii) became a
member of such Board of Directors after the day before the Closing Date and
whose election or nomination for election was approved by a vote of the majority
of the Continuing Members then members of the Company's Board of Directors; and
"Specified Person" means HCG Holdings LLC and its current or former members and
their Affiliates (as defined under the Act).
 
Closing Date - see Section 12.1
 
Code means the Internal Revenue Code of 1986.
 
Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.
 
Company - see the Preamble.
 
Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.
 
Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.
 
Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period.
 
Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently

 
- 5 -

--------------------------------------------------------------------------------



or otherwise): (i) to purchase, repurchase, or otherwise acquire any
indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss. The amount
of any Contingent Liability shall (subject to any limitation set forth herein)
be deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby. The term “Contingent Liability” shall exclude endorsements
of instruments for deposit or collection in the ordinary course of business and
product and services warranties extended in the ordinary course of business.
 
Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
 
Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner and (j) any Capital Securities or other equity instrument, whether or
not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.
 
Debt to be Repaid means Debt listed on Schedule 12.1.
 
- 6 -

--------------------------------------------------------------------------------


Defaulting Lender - see Section 2.4.
 
Dollar and the sign “$” mean lawful money of the United States of America.
 
EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation, amortization, non-cash stock
compensation expense (including FAS123R impact) for such period.
 
Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
 
Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.
 
ERISA means the Employee Retirement Income Security Act of 1974.
 
Event of Default means any of the events described in Section 13.1.
 
Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.
 
Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.
 
- 7 -

--------------------------------------------------------------------------------


Fiscal Quarter means a fiscal quarter of a Fiscal Year.
 
Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2006”) refer to the Fiscal Year ending on December 31 of
such calendar year.
 
Foreign Subsidiary shall mean any Subsidiary of the Company not organized in the
United States of America or any state thereof or the District of Columbia.
 
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
 
GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.
 
Group - see Section 2.2.1.
 
Guaranty Agreement means the Guaranty Agreement dated as of the date hereof
executed and delivered by the Guarantors, together with any joinders thereto and
any other Guaranty Agreement executed by a Guarantor, in each case in form and
substance satisfactory to the Administrative Agent.
 
Guarantor means each Subsidiary of the Company, and its respective successors
and assigns; provided, however, that no Foreign Subsidiary of the Company shall
be required to become a Guarantor to the extent that, and so long as, the
Company notifies the Administrative Agent that the Company has determined in
good faith that: (i) doing so would result in material adverse tax consequences
upon any Loan Party; and (ii) the failure of such Foreign Subsidiary to become a
Guarantor shall not, and is not reasonably anticipated to, have a material
adverse affect on the financial condition, business operations or
creditworthiness of any Loan Party. If it is determined pursuant to the
foregoing sentence that a Foreign Subsidiary is required to become a Guarantor,
it shall become a Guarantor within sixty (60) days after its formation or
acquisition by a Loan Party. If it is determined that a Foreign Subsidiary is
not required to be a Guarantor and thereafter that either of the conditions in
(i) or (ii) of this paragraph ceases to be applicable (due to a change in the
tax laws or a financial restructuring of the Foreign Subsidiary or any other
reason), then the Foreign Subsidiary shall become a Guarantor within sixty (60)
days after such determination is made. Notwithstanding the above, Huron
Consulting Group Holdings (UK) Limited and Huron Consulting Group Limited shall
not be required to become Guarantors hereunder so long as such Subsidiaries are
dissolved on or before December 31, 2006.
 
- 8 -

--------------------------------------------------------------------------------


Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.
 
Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.
 
Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.
 
Indemnified Liabilities - see Section 15.17.
 
Interest Coverage Ratio means, for any Computation Period, the ratio of (a)
EBITDA for such Computation Period to (b) cash Interest Expense for such
Computation Period.
 
Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).
 
Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:
 
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;
 
(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and
 
(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.
 
- 9 -

--------------------------------------------------------------------------------


Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.
 
Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.
 
LaSalle - see the Preamble.
 
L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.
 
L/C Fee Rate - see the definition of Applicable Margin.
 
Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced.
 
Letter of Credit - see Section 2.1.2.
 
LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.
 
LIBOR Margin - see the definition of Applicable Margin.
 
LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
 
LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the
 
- 10 -

--------------------------------------------------------------------------------



then stated maximum reserve percentage for determining reserves to be maintained
by member banks of the Federal Reserve System for Eurocurrency funding or
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D), such rate to remain fixed for such Interest Period. The
Administrative Agent’s determination of the LIBOR Rate shall be conclusive,
absent manifest error.
 
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
 
Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Guaranty Agreement, and all documents, instruments and agreements delivered
in connection with the foregoing.
 
Loan Party means the Company and each Subsidiary, excluding Huron Consulting
Group Holdings (UK) Limited and Huron Consulting Group Limited so long as such
two Subsidiaries are dissolved on or before December 31, 2006.
 
Loan or Loans means, as the context may require, Revolving Loans, and/or Swing
Line Loans.
 
Margin Stock means any “margin stock” as defined in Regulation U.
 
Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.
 
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of the Obligations under any Loan
Document or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document.
 
Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.
 
Net Cash Proceeds means:
 
(a) with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any

 
- 11 -

--------------------------------------------------------------------------------


 
Loan Party pursuant to such Asset Disposition net of (i) the direct costs
relating to such sale, transfer or other disposition (including sales
commissions and legal, accounting and investment banking fees), (ii) taxes paid
or reasonably estimated by the Company to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (iii) amounts required to be applied to the repayment of any
Debt secured by a Lien on the asset subject to such Asset Disposition (other
than the Loans);


(b) with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by any Loan Party pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions);
and


(c) with respect to any issuance of Debt, the aggregate cash proceeds received
by any Loan Party pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’ and placement fees).


Net Worth means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or minus accumulated deficit) calculated
in conformity with GAAP.
 
Non-U.S. Participant - see Section 7.6(d).
 
Non-Use Fee Rate - see the definition of Applicable Margin.
 
Note means a promissory note substantially in the form of Exhibit A.
 
Notice of Borrowing - see Section 2.2.2.
 
Notice of Conversion/Continuation - see Section 2.2.3.
 
Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate or
Administrative Agent, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
 
OFAC - see Section 10.4.
 
Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.
 
- 12 -

--------------------------------------------------------------------------------


PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
 
Participant - see Section 15.6.2.
 
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
 
Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.
 
Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
 
Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.
 
Pro Rata Share means with respect to a Lender’s obligation to make Revolving
Loans, participate in Letters of Credit, reimburse the Issuing Lender, and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (x) prior to the Revolving Commitment being terminated or reduced to
zero, the percentage obtained by dividing (i) such Lender’s Commitment, by (ii)
the aggregate Commitment of all Lenders and (y) from and after the time the
Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings (after settlement and repayment of all Swing Line Loans
by the Lenders) by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings;
 
Refunded Swing Line Loan - see Section 2.2.4(c).
 
Regulation D means Regulation D of the FRB.
 
Regulation U means Regulation U of the FRB.
 
Replacement Lender - see Section 8.7(b).
 
- 13 -

--------------------------------------------------------------------------------


Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.
 
Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed 66⅔%
as determined pursuant to the definition of “Pro Rata Share”; provided, however,
that the Pro Rata Shares of any Defaulting Lender shall not be included in the
calculation of “Required Lenders” for so long as such Lender remains a
Defaulting Lender. In the event that at any time there are only two Lenders,
then Required Lenders means both Lenders.
 
Revolving Commitment means $75,000,000.00, as reduced from time to time pursuant
to Section 6.1. The Company may elect, by giving written notice to the
Administrative Agent, during the term of this Agreement to increase the
Revolving Commitment by up to $25,000,000.00; provided that at the time of such
election, and after giving effect to such election, there is and would be no
Unmatured Event of Default or Event of Default. Upon such election, the
Administrative Agent will act on a best efforts basis to arrange for Lenders to
provide such increase, with any arrangement fees to be agreed upon between
LaSalle and the Company. No Lender will be obligated to provide any of such
increase unless it approves of such increase in writing.
 
Revolving Loan - see Section 2.1.1.
 
Revolving Loan Availability means the Revolving Commitment.
 
Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.
 
SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
 
Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.
 
Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
 
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership,
 
 
- 14 -

--------------------------------------------------------------------------------



limited liability company or other entity. Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of the Company.
 
Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Availability (less Revolving Outstandings at such time).
 
Swing Line Commitment Amount means $10,000,000.00, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Commitment of the Swing Line Lender.
 
Swing Line Lender means LaSalle.
 
Swing Line Loan - see Section 2.2.4.
 
Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
 
Termination Date means the earlier to occur of (a) May 31, 2011 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or 13.
 
Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.
 
Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party), (b) Hedging
Obligations and (c) Debt of the Company to Subsidiaries and Debt of Subsidiaries
to the Company or to other Subsidiaries.
 
Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.
 
Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
 
Type - see Section 2.2.1.
 
Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most
 
 
- 15 -

--------------------------------------------------------------------------------



recent valuation date for each Pension Plan, using PBGC actuarial assumptions
for single employer plan terminations.
 
Type - see Section 2.2.1.
 
Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
 
Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.
 
Withholding Certificate - see Section 7.6(d).
 
Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.
 
1.2  Other Interpretive Provisions
 
. The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(a)  Section, Annex, Schedule and Exhibit references are to this Agreement
unless otherwise specified.
 
(b)  The term “including” is not limiting and means “including without
limitation.”
 
(c)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(d)  Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.
 
(e)  This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar

 
- 16 -

--------------------------------------------------------------------------------



matters. All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.
 
(f)  This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.
 

SECTION 2.  
COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

 
2.1  Commitments
 
. On and subject to the terms and conditions of this Agreement, each of the
Lenders, severally and for itself alone, agrees to make loans to, and to issue
or participate in letters of credit for the account of, the Company as follows:
 
2.1.1  Revolving Commitment. Each Lender agrees to make loans on a revolving
basis (“Revolving Loans”) from time to time until the Termination Date in such
Lender’s Pro Rata Share of such aggregate amounts as the Company may request
from all Lenders; provided that the Revolving Outstandings will not at any time
exceed the Revolving Loan Availability (less the amount of any Swing Line Loans
outstanding at such time).
 
2.1.2  L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Company from time to time before the scheduled Termination Date and, as more
fully set forth in Section 2.3.2, each Lender agrees to purchase a participation
in each such Letter of Credit; provided that (a) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed $20,000,000.00, and (b) the
Revolving Outstandings shall not at any time exceed the Revolving Loan
Availability (less the amount of any Swing Line Loans outstanding at such time).
 
2.2  Loan Procedures
 
.
 
2.2.1  Various Types of Loans. Each Revolving Loan shall be divided into
tranches which are either Base Rate Loans or LIBOR Loans (each a “type” of
Loan), as the Company shall specify in the related notice of borrowing or
conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same
Interest Period which expire on the same day are sometimes called a “Group” or
collectively “Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the
same time, provided that not more than fifteen different Groups of LIBOR Loans
shall be outstanding at any one time. All
 
 
- 17 -

--------------------------------------------------------------------------------



borrowings, conversions and repayments of Revolving Loans shall be effected so
that each Lender will have a ratable share (according to its Pro Rata Share) of
all types and Groups of Loans.
 
2.2.2  Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit D
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Administrative Agent of each proposed borrowing not later than (a) in the case
of a Base Rate borrowing,11:00 a.m., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing,11:00 a.m. Chicago time, at
least two Business Days prior to the proposed date of such borrowing. Each such
notice shall be effective upon receipt by the Administrative Agent, shall be
irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor. Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof. Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 11 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $10,000.00 and an integral multiple of $10,000.00
and each LIBOR borrowing shall be in an aggregate amount of at least $250,000.00
and an integral multiple of at least $250,000.00.
 
2.2.3  Conversion and Continuation Procedures.
 
(a)  Subject to Section 2.2.1, the Company may, upon irrevocable written notice
to the Administrative Agent in accordance with clause (b) below:
 
(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $250,000.00 a higher integral multiple of
$250,000.00) into Loans of the other type; or
 
(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $250,000.00 or a higher integral multiple of
$250,000.00) for a new Interest Period;
 
provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$250,000.00 and an integral multiple of $250,000.00.
 
(b)  The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit E or
 
 
- 18 -

--------------------------------------------------------------------------------



 telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M. Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:
 
(A) the proposed date of conversion or continuation;
 
(B) the aggregate amount of Loans to be converted or continued;
 
(C) the type of Loans resulting from the proposed conversion or continuation;
and
 
(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.
 
(c)  If upon the expiration of any Interest Period applicable to LIBOR Loans,
the Company has failed to select timely a new Interest Period to be applicable
to such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.
 
(d)  The Administrative Agent will promptly notify each Lender of its receipt of
a Notice of Conversion/Continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.
 
(e)  Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.
 
2.2.4  Swing Line Facility.
 
(a)  The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing. Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Termination Date advances (each, a “Swing
Line Loan”) in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata
Share of the Revolving Outstanding and all outstanding Swing Line Loans, may
exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitment. The
provisions of this Section 2.2.4 shall not relieve Lenders of their obligations
to make Revolving Loans under Section 2.1.1; provided that if the Swing Line
Lender makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan
shall be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice. The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time the Swing Line Availability. Until the Termination
Date, the Company may from time to time borrow, repay and reborrow under this
Section 2.2.4. Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company to the Administrative Agent in accordance
with Section 2.2.2. Any such notice must be given no later than
 
 
- 19 -

--------------------------------------------------------------------------------



2:00 P.M., Chicago time, on the Business Day of the proposed Swing Line Loan.
Unless the Swing Line Lender has received at least one Business Day’s prior
written notice from the Required Lenders instructing it not to make a Swing Line
Loan, the Swing Line Lender shall, notwithstanding the failure of any condition
precedent set forth in Section 12.2, be entitled to fund that Swing Line Loan,
and to have such Lender make Revolving Loans in accordance with Section 2.2.4(c)
or purchase participating interests in accordance with Section 2.2.4(d).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, each Swing Line Loan shall constitute a Base Rate Loan. The Company
shall repay the aggregate outstanding principal amount of each Swing Line Loan
upon demand therefor by the Administrative Agent.
(b)  The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.
 
(c)  The Swing Line Lender, at any time and from time to time no less frequently
than once weekly, shall on behalf of the Company (and the Company hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Lender with a Commitment (including the Swing Line Lender) to make a
Revolving Loan to the Company (which shall be a Base Rate Loan) in an amount
equal to that Lender’s Pro Rata Share of the principal amount of all Swing Line
Loans (the “Refunded Swing Line Loan”) outstanding on the date such notice is
given. Unless any of the events described in Section 13.1.3 has occurred (in
which event the procedures of Section 2.2.4(d) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
Revolving Loan are then satisfied, each Lender shall disburse directly to the
Administrative Agent, its Pro Rata Share on behalf of the Swing Line Lender,
prior to 2:00 P.M., Chicago time, in immediately available funds on the date
that notice is given (provided that such notice is given by 12:00 noon, Chicago
time, on such date). The proceeds of those Revolving Loans shall be immediately
paid to the Swing Line Lender and applied to repay the Refunded Swing Line Loan.
 
(d)  If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.3 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Company, purchase from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.
 
(e)  Each Lender’s obligation to make Revolving Loans in accordance with Section
2.2.4(c) and to purchase participation interests in accordance with Section
2.2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any
 
- 20 -

--------------------------------------------------------------------------------

 
Unmatured Event of Default or Event of Default; (iii) any inability of the
Company to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (iv) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If and to the extent
any Lender shall not have made such amount available to the Administrative Agent
or the Swing Line Lender, as applicable, by 2:00 P.M., Chicago time, the amount
required pursuant to Section 2.2.4(c) or 2.2.4(d), as the case may be, on the
Business Day on which such Lender receives notice from the Administrative Agent
of such payment or disbursement (it being understood that any such notice
received after noon, Chicago time, on any Business Day shall be deemed to have
been received on the next following Business Day), such Lender agrees to pay
interest on such amount to the Administrative Agent for the Swing Line Lender’s
account forthwith on demand, for each day from the date such amount was to have
been delivered to the Administrative Agent to the date such amount is paid, at a
rate per annum equal to (a) for the first three days after demand, the Federal
Funds Rate from time to time in effect and (b) thereafter, the Base Rate from
time to time in effect.
 
2.3  Letter of Credit Procedures
 
2.3.1  L/C Applications. The Company shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect. The
Company shall give notice to the Administrative Agent and the Issuing Lender of
the proposed issuance of each Letter of Credit on a Business Day which is at
least three Business Days (or such lesser number of days as the Administrative
Agent and the Issuing Lender shall agree in any particular instance in their
sole discretion) prior to the proposed date of issuance of such Letter of
Credit. Each such notice shall be accompanied by an L/C Application, duly
executed by the Company and in all respects satisfactory to the Administrative
Agent and the Issuing Lender, together with such other documentation as the
Administrative Agent or the Issuing Lender may request in support thereof, it
being understood that each L/C Application shall specify, among other things,
the date on which the proposed Letter of Credit is to be issued, the expiration
date of such Letter of Credit (which shall not be later than the scheduled
Termination Date (unless such Letter of Credit is Cash Collateralized)) and
whether such Letter of Credit is to be transferable in whole or in part. Any
Letter of Credit outstanding after the scheduled Termination Date which is Cash
Collateralized for the benefit of the Issuing Lender shall be the sole
responsibility of the Issuing Lender. So long as the Issuing Lender has not
received written notice that the conditions precedent set forth in Section 12
with respect to the issuance of such Letter of Credit have not been satisfied,
the Issuing Lender shall issue such Letter of Credit on the requested issuance
date. The Issuing Lender shall promptly advise the Administrative Agent of the
issuance of each Letter of Credit and of any amendment thereto, extension
thereof or event or circumstance changing the amount available for drawing
thereunder. In the event of any inconsistency between the terms of the Master
Letter of Credit Agreement, any L/C Application and the terms of this Agreement,
the terms of this Agreement shall control.
 
- 21 -

--------------------------------------------------------------------------------


2.3.2  Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Commitment, and each such Lender shall be
deemed irrevocably and unconditionally to have purchased and received from the
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit and the Company’s reimbursement obligations with respect thereto. If the
Company does not pay any reimbursement obligation when due, the Company shall be
deemed to have immediately requested that the Lenders make a Revolving Loan
which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations. The Administrative Agent shall promptly notify such Lenders of such
deemed request and, without the necessity of compliance with the requirements of
Section 2.2.2, Section 12.2 or otherwise, such Lender shall make available to
the Administrative Agent its Pro Rata Share of such Loan. The proceeds of such
Loan shall be paid over by the Administrative Agent to the Issuing Lender for
the account of the Company in satisfaction of such reimbursement obligations.
For the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the Issuing Lender’s “participation” therein. The
Issuing Lender hereby agrees, upon request of the Administrative Agent or any
Lender, to deliver to the Administrative Agent or such Lender a list of all
outstanding Letters of Credit issued by the Issuing Lender, together with such
information related thereto as the Administrative Agent or such Lender may
reasonably request.
 
2.3.3  Reimbursement Obligations.
 
(a)  The Company hereby unconditionally and irrevocably agrees to reimburse the
Issuing Lender for each payment or disbursement made by the Issuing Lender under
any Letter of Credit honoring any demand for payment made by the beneficiary
thereunder, in each case on the date that such payment or disbursement is made.
Any amount not reimbursed on the date of such payment or disbursement shall bear
interest from the date of such payment or disbursement to the date that the
Issuing Lender is reimbursed by the Company therefor, payable on demand, at a
rate per annum equal to the Base Rate from time to time in effect plus the Base
Rate Margin from time to time in effect plus, beginning on the third Business
Day after receipt of notice from the Issuing Lender of such payment or
disbursement, 2%. The Issuing Lender shall notify the Company and the
Administrative Agent whenever any demand for payment is made under any Letter of
Credit by the beneficiary thereunder; provided that the failure of the Issuing
Lender to so notify the Company or the Administrative Agent shall not affect the
rights of the Issuing Lender or the Lenders in any manner whatsoever.
 
(b)  The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in
 
 
- 22 -

--------------------------------------------------------------------------------



connection with any Letter of Credit, this Agreement, any other Loan Document,
the transactions contemplated herein or any unrelated transactions (including
any underlying transaction between any Loan Party and the beneficiary named in
any Letter of Credit), (c) the validity, sufficiency or genuineness of any
document which the Issuing Lender has determined in good faith complies on its
face with the terms of the applicable Letter of Credit, even if such document
should later prove to have been forged, fraudulent, invalid or insufficient in
any respect or any statement therein shall have been untrue or inaccurate in any
respect, or (d) the surrender or impairment of any security for the performance
or observance of any of the terms hereof. Without limiting the foregoing, no
action or omission whatsoever by the Administrative Agent or any Lender
(excluding any Lender in its capacity as the Issuing Lender) under or in
connection with any Letter of Credit or any related matters shall result in any
liability of the Administrative Agent or any Lender to the Company, or relieve
the Company of any of its obligations hereunder to any such Person.
 
2.3.4  Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Company has not
reimbursed the Issuing Lender in full for such payment or disbursement by 11:00
A.M. Chicago time, on the date of such payment or disbursement, (b) a Revolving
Loan cannot be made in accordance with Section 2.3.2 or (c) any reimbursement
received by the Issuing Lender from the Company is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Lender with a Commitment shall be obligated to pay to the
Administrative Agent for the account of the Issuing Lender, in full or partial
payment of the purchase price of its participation in such Letter of Credit, its
Pro Rata Share of such payment or disbursement (but no such payment shall
diminish the obligations of the Company under Section 2.3.3), and, upon notice
from the Issuing Lender, the Administrative Agent shall promptly notify each
other Lender thereof. Each other Lender irrevocably and unconditionally agrees
to so pay to the Administrative Agent in immediately available funds for the
Issuing Lender’s account the amount of such other Lender’s Pro Rata Share of
such payment or disbursement. If and to the extent any Lender shall not have
made such amount available to the Administrative Agent by 2:00 P.M., Chicago
time, on the Business Day on which such Lender receives notice from the
Administrative Agent of such payment or disbursement (it being understood that
any such notice received after noon, Chicago time, on any Business Day shall be
deemed to have been received on the next following Business Day), such Lender
agrees to pay interest on such amount to the Administrative Agent for the
Issuing Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect. Any Lender’s failure to make
available to the Administrative Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Lender of its obligation hereunder to
make available to the Administrative Agent such other Lender’s Pro Rata Share of
such payment, but no Lender shall be responsible for the failure of any other
Lender to make available to the Administrative Agent such other Lender’s Pro
Rata Share of any such payment or disbursement.
 
- 23 -

--------------------------------------------------------------------------------


2.4  Commitments Several
 
. The failure of any Lender to make a requested Loan on any date in breach of
the provisions of this Agreement (any such Lender, a “Defaulting Lender”) shall
not relieve any other Lender of its obligation (if any) to make a Loan on such
date, but no Lender shall be responsible for the failure of any other Lender to
make any Loan to be made by such other Lender.
 
2.5  Certain Conditions
 
. Except as otherwise provided in Section 2.2.4 and 2.3.4 of this Agreement, no
Lender shall have an obligation to make any Loan, or to permit the continuation
of or any conversion into any LIBOR Loan, and the Issuing Lender shall not have
any obligation to issue any Letter of Credit, if an Event of Default or
Unmatured Event of Default exists.
 

SECTION 3.  
EVIDENCING OF LOANS.

 
3.1  Notes
 
. The Loans of each Lender shall be evidenced by a Note, with appropriate
insertions, payable to the order of such Lender in a face principal amount equal
to the sum of such Lender’s Commitment.
 
3.2  Recordkeeping
 
. The Administrative Agent, on behalf of each Lender, shall record in its
records, the date and amount of each Loan made by each Lender, each repayment or
conversion thereof and, in the case of each LIBOR Loan, the dates on which each
Interest Period for such Loan shall begin and end. The aggregate unpaid
principal amount so recorded shall be rebuttably presumptive evidence of the
principal amount of the Loans owing and unpaid. The failure to so record any
such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of the Company hereunder or under any
Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon.
 

SECTION 4.  
INTEREST.

 
4.1  Interest Rates
 
. The Company promises to pay interest on the unpaid principal amount of each
Loan for the period commencing on the date of such Loan until such Loan is paid
in full as follows:
 
(a)  at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and
 
- 24 -

--------------------------------------------------------------------------------


(b)  at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;
 
provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Section 13.1.3, such increase
shall occur automatically.
 
4.2  Interest Payment Dates
 
. Accrued interest on each Base Rate Loan shall be payable in arrears on the
last day of each calendar quarter and at maturity. Accrued interest on each
LIBOR Loan shall be payable on the last day of each Interest Period relating to
such Loan (and, in the case of a LIBOR Loan with an Interest Period in excess of
three months, on the three-month anniversary of the first day of such Interest
Period), upon a prepayment of such Loan, and at maturity. After maturity, and at
any time an Event of Default exists, accrued interest on all Loans shall be
payable on demand.
 
4.3  Setting and Notice of LIBOR Rates
 
. The applicable LIBOR Rate for each Interest Period shall be determined by the
Administrative Agent, and notice thereof shall be given by the Administrative
Agent promptly to the Company and each Lender. Each determination of the
applicable LIBOR Rate by the Administrative Agent shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error. The
Administrative Agent shall, upon written request of the Company or any Lender,
deliver to the Company or such Lender a statement showing the computations used
by the Administrative Agent in determining any applicable LIBOR Rate hereunder.
 
4.4  Computation of Interest
 
. Interest on LIBOR Loans shall be computed for the actual number of days
elapsed on the basis of a year of 360 days. Interest on Base Rate Loans shall be
computed for the actual number of days elapsed on the basis of a year of 365 or
366 days, as applicable. The applicable interest rate for each Base Rate Loan
shall change simultaneously with each change in the Base Rate.
 

SECTION 5.  
FEES.

 
5.1  Non-Use Fee
 
. The Company agrees to pay to the Administrative Agent for the account of each
Lender a non-use fee, for the period from the Closing Date to the Termination
Date, at the Non-Use Fee Rate in effect from time to time of such Lender’s Pro
Rata Share (as
 
 
- 25 -

--------------------------------------------------------------------------------



adjusted from time to time) of the unused amount of the Revolving Commitment.
For purposes of calculating usage under this Section, the Revolving Commitment
shall be deemed used to the extent of Revolving Outstandings. Such non-use fee
shall be payable in arrears on the last day of each calendar quarter and on the
Termination Date for any period then ending for which such non-use fee shall not
have previously been paid. The non-use fee shall be computed for the actual
number of days elapsed on the basis of a year of 365 or 366 days, as applicable.
 
5.2  Letter of Credit Fees
 
. The following Letter of Credit fees shall be payable by the Company:
 
(a)   The Company agrees to pay to the Administrative Agent for the account of
each Lender a letter of credit fee for each Letter of Credit at the L/C Fee Rate
in effect from time to time of such Lender’s Pro Rata Share (as adjusted from
time to time) of the undrawn amount of such Letter of Credit (computed for the
actual number of days elapsed on the basis of a year of 365 or 366 days, as
applicable); provided that, unless the Required Lenders otherwise consent, the
rate applicable to each Letter of Credit shall be increased by 2% at any time
that an Event of Default exists. Such letter of credit fee shall be payable in
arrears on the last day of each calendar quarter and on the Termination Date (or
such later date on which such Letter of Credit expires or is terminated) for the
period from the date of the issuance of each Letter of Credit (or the last day
on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.
 
(b)  In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Lender, for its own account, (i) such reasonable fees and
expenses as the Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations, and (ii) a letter of credit fronting fee in the amount and
at the times agreed to by the Company and the Issuing Lender.
 
5.3  Administrative Agent’s Fees
 
. The Company agrees to pay to the Administrative Agent such agent’s fees as are
mutually agreed to from time to time by the Company and the Administrative Agent
including the fees set forth in the Agent Fee Letter.
 

SECTION 6.  
REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

 
6.1  Reduction or Termination of the Revolving Commitment
 
6.1.1  Voluntary Reduction or Termination of the Revolving Commitment. The
Company may from time to time on at least five Business Days’ prior written
notice
 
 
- 26 -

--------------------------------------------------------------------------------



received by the Administrative Agent (which shall promptly advise each Lender
thereof) permanently reduce the Revolving Commitment to an amount not less than
the Revolving Outstandings plus the outstanding amount of all Swing Line Loans.
Any such reduction shall be in an amount not less than $250,000.00 or a higher
integral multiple of $250,000.00. Concurrently with any reduction of the
Revolving Commitment to zero, the Company shall pay all interest on the
Revolving Loans, all non-use fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.
 
6.1.2  All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.
 
6.2  Prepayments
 
6.2.1  Voluntary Prepayments. The Company may from time to time prepay the Loans
in whole or in part; provided that the Company shall give the Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
11:00 A.M. Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment.
 
6.2.2  Mandatory Prepayment Events. If on any day the Revolving Outstandings
plus the outstanding amount of the Swing Line Loan exceeds the Revolving Loan
Availability, then the Company shall immediately prepay Revolving Loans or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.
 
6.3  Manner of Prepayments
 
. Each voluntary partial prepayment shall be in a principal amount of
$250,000.00 or a higher integral multiple of $250,000.00. Any partial prepayment
of a Group of LIBOR Loans shall be subject to the proviso to Section 2.2.3(a).
Any prepayment of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall include interest on the principal amount being repaid and
shall be subject to Section 8.4. Except as otherwise provided by this Agreement,
all principal payments in respect of the Loans (other than the Swing Line Loans)
shall be applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Rate Loans in direct order of Interest Period maturities.
 
6.4  Repayments
 
. The Revolving Loans of each Lender shall be paid in full and the Revolving
Commitment shall terminate on the Termination Date.
 

SECTION 7.  
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 
- 27 -

--------------------------------------------------------------------------------


7.1  Making of Payments
 
. All payments of principal or interest on the Notes, and of all fees, shall be
made by the Company to the Administrative Agent in immediately available funds
at the office specified by the Administrative Agent not later than noon, Chicago
time (2:00 in the case of Swing Line Loans), on the date due; and funds received
after that hour shall be deemed to have been received by the Administrative
Agent on the following Business Day. The Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender. All payments under
this Section 7.1 shall be made by the Company directly to the Lender entitled
thereto without setoff, counterclaim or other defense.
 
7.2  Application of Certain Payments
 
. So long as no Unmatured Event of Default or Event of Default has occurred and
is continuing, (a) payments matching specific scheduled payments then due shall
be applied to those scheduled payments and (b) voluntary and mandatory
prepayments shall be applied as set forth in Sections 6.2 and 6.3. After the
occurrence and during the continuance of an Unmatured Event of Default or Event
of Default, all amounts collected or received by the Administrative Agent or any
Lender as proceeds from the sale of, or other realization upon, all or any part
of the Collateral shall be applied in accordance with the following priority:
 
(a) First, to pay attorneys’ fees to attorneys retained by the Administrative
Agent, and all costs and expenses of collection incurred by Administrative Agent
to the extent not previously paid;


(b) Then, to accrued interest on the Loan (the application of such funds to be
to the Lenders and Participants allocated to Lenders and Participants in
proportion to their respective Pro Rata Shares from time to time); and


(c) Then, to unpaid principal of the Loan, allocated to Lenders and Participants
in proportion to their respective Pro Rata Shares from time to time.
 
Concurrently with each remittance to any Lender or Participant of its share of
any such payment, the Administrative Agent shall advise such Lender or
Participant as to the application of such payment.
 
7.3  Due Date Extension
 
. If any payment of principal or interest with respect to any of the Loans, or
of any fees, falls due on a day which is not a Business Day, then such due date
shall be extended to the immediately following Business Day (unless, in the case
of a LIBOR Loan, such immediately following Business Day is the first Business
Day of a calendar month, in which case such due date shall be the immediately
preceding Business Day) and, in the case of principal, additional interest shall
accrue and be payable for the period of any such extension.
 
- 28 -

--------------------------------------------------------------------------------


7.4  Setoff
 
. The Company, for itself and each other Loan Party, agrees that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, the Company, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of the
Company and each other Loan Party then or thereafter with the Administrative
Agent or such Lender. Such rights shall also extend to any Participants.
 
7.5  Proration of Payments
 
. If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise, on account of (a) principal
of or interest on any Loan, but excluding (i) any payment pursuant to Section
8.7 or 15.6 and (ii) payments of interest on any Affected Loan) or (b) its
participation in any Letter of Credit) in excess of its applicable Pro Rata
Share of payments and other recoveries obtained by all Lenders on account of
principal of and interest on the Loans (or such participation) then held by
them, then such Lender shall purchase from the other Lenders such participations
in the Loans (or sub-participations in Letters of Credit) held by them as shall
be necessary to cause such purchasing Lender to share the excess payment or
other recovery ratably with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
 
7.6  Taxes
 
(a)  All payments made by the Company hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by the Company free and clear of and without
deduction or withholding for, or account of, any Taxes now or hereinafter
imposed by any taxing authority.
 
(b)  If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this
 
 
- 29 -

--------------------------------------------------------------------------------



Section 7.6(b). To the extent the Company withholds any Taxes on payments
hereunder or under any Loan Document, the Company shall pay the full amount
deducted to the relevant taxing authority within the time allowed for payment
under applicable law and shall deliver to the Administrative Agent within 30
days after it has made payment to such authority a receipt issued by such
authority (or other evidence satisfactory to the Administrative Agent)
evidencing the payment of all amounts so required to be deducted or withheld
from such payment.
 
(c)  If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.
 
(d)  (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Company and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date, (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to the Company and the Administrative Agent two new and accurate
and complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable forms prescribed by the IRS), and if
applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.
 
(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form
 
 
- 30 -

--------------------------------------------------------------------------------



W-9 (or any successor or other applicable form) to the Company and the
Administrative Agent certifying that such Lender is exempt from United States
backup withholding tax. To the extent that a form provided pursuant to this
Section 7.6(d)(ii) is rendered obsolete or inaccurate in any material respects
as result of change in circumstances with respect to the status of a Lender,
such Lender shall, to the extent permitted by applicable law, deliver to the
Company and the Administrative Agent revised forms necessary to confirm or
establish the entitlement to such Lender’s or Agent’s exemption from United
States backup withholding tax.
 
(iii) The Company shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).
 
(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.
 

SECTION 8.  
INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 
8.1  Increased Costs
 
(a)  If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 4), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by any Lender; or (ii) shall impose on any Lender
any other condition affecting its LIBOR Loans, its Note or its obligation to
make LIBOR Loans; and the result of anything described in clauses (i) and (ii)
above is to increase the cost to (or to impose a cost on) such Lender (or any
LIBOR Office of such Lender) of making or maintaining any LIBOR Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its LIBOR
Office) under this Agreement or under its Note with respect thereto, then upon
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to the Administrative
Agent), the Company shall pay directly to such Lender such additional amount as
will compensate such Lender for such increased cost or such reduction, so long
as such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor.
 
(b)  If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation
 
 
- 31 -

--------------------------------------------------------------------------------



of the amount thereof in reasonable detail, a copy of which shall be furnished
to the Administrative Agent), the Company shall pay to such Lender such
additional amount as will compensate such Lender or such controlling Person for
such reduction so long as such amounts have accrued on or after the day which is
180 days prior to the date on which such Lender first made demand therefor.
 
8.2  Basis for Determining Interest Rate Inadequate or Unfair
 
. If:
 
(a)  the Administrative Agent reasonably determines (which determination shall
be binding and conclusive on the Company) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or
 
(b)  the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;
 
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the
 
 
- 32 -

--------------------------------------------------------------------------------



current Interest Period for each LIBOR Loan, such Loan shall, unless then repaid
in full, automatically convert to a Base Rate Loan.
 
8.3  Changes in Law Rendering LIBOR Loans Unlawful
 
. If any change in, or the adoption of any new, law or regulation, or any change
in the interpretation of any applicable law or regulation by any governmental or
other regulatory body charged with the administration thereof, should make it
(or in the good faith judgment of any Lender cause a substantial question as to
whether it is) unlawful for any Lender to make, maintain or fund LIBOR Loans,
then such Lender shall promptly notify each of the other parties hereto and, so
long as such circumstances shall continue, (a) such Lender shall have no
obligation to make or convert any Base Rate Loan into a LIBOR Loan (but shall
make Base Rate Loans concurrently with the making of or conversion of Base Rate
Loans into LIBOR Loans by the Lenders which are not so affected, in each case in
an amount equal to the amount of LIBOR Loans which would be made or converted
into by such Lender at such time in the absence of such circumstances), and (b)
on the last day of the current Interest Period for each LIBOR Loan of such
Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such LIBOR Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan. Each Base Rate Loan
made by a Lender which, but for the circumstances described in the foregoing
sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding
for the period corresponding to the Group of LIBOR Loans of which such Affected
Loan would be a part absent such circumstances.
 
8.4  Funding Losses
 
. The Company hereby agrees that upon demand by any Lender (which demand shall
be accompanied by a statement setting forth the basis for the amount being
claimed, a copy of which shall be furnished to the Administrative Agent), the
Company will indemnify such Lender against any net loss or expense which such
Lender may sustain or incur (including any net loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain any LIBOR Loan), as reasonably determined by
such Lender, as a result of (a) any payment, prepayment or conversion of any
LIBOR Loan of such Lender on a date other than the last day of an Interest
Period for such Loan (including any conversion pursuant to Section 8.3), or (b)
any failure of the Company to borrow, convert or continue any Loan on a date
specified therefor in a notice of borrowing, conversion or continuation pursuant
to this Agreement. For this purpose, all notices to the Administrative Agent
pursuant to this Agreement shall be deemed to be irrevocable.
 
8.5  Right of Lenders to Fund through Other Offices
 
. Each Lender may, if it so elects, fulfill its commitment as to any LIBOR Loan
by causing a foreign branch or Affiliate of such Lender to make such Loan;
provided that in such event for the purposes of this Agreement such Loan shall
be deemed to have been made by such Lender and the obligation of the Company to
repay such Loan shall
 
 
- 33 -

--------------------------------------------------------------------------------



nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
 
8.6  Discretion of Lenders as to Manner of Funding
 
. Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained each LIBOR Loan during each Interest
Period for such Loan through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period.
 
8.7  Mitigation of Circumstances; Replacement of Lenders
 
(a)   Each Lender shall promptly notify the Company and the Administrative Agent
of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1,
or (ii) the occurrence of any circumstances described in Section 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and the Administrative Agent). Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.
 
(b)  If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.
 
- 34 -

--------------------------------------------------------------------------------


8.8  Conclusiveness of Statements; Survival of Provisions
 
. Determinations and statements of any Lender pursuant to Sections 8.1, 8.2, 8.3
or 8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Section 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Notes, expiration or termination of the Letters
of Credit and termination of this Agreement.
 

SECTION 9.  
REPRESENTATIONS AND WARRANTIES.

 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:
 
9.1  Organization
 
. Each Loan Party is validly existing and in good standing under the laws of its
jurisdiction of organization; and each Loan Party is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify would not have a Material Adverse Effect.
 
9.2  Authorization; No Conflict
 
. Each Loan Party is duly authorized to execute and deliver each Loan Document
to which it is a party, the Company is duly authorized to borrow monies
hereunder and each Loan Party is duly authorized to perform its Obligations
under each Loan Document to which it is a party. The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the borrowings by the Company hereunder, do not and will not (a) require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with (i) any provision of law, (ii) the charter, by-laws or other
organizational documents of any Loan Party or (iii) any agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
upon any Loan Party or any of their respective properties (except for any such
agreement, indenture, instrument or other document, or any judgment, order or
decree the conflict with which would not have a Material Adverse Effect or (c)
require, or result in, the creation or imposition of any Lien on any asset of
any Loan Party (other than any Liens in favor of the Administrative Agent
created pursuant to the Loan Documents and other Permitted Liens).
 
9.3  Validity and Binding Nature
 
. Each of this Agreement and each other Loan Document to which any Loan Party is
a party is the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, subject to bankruptcy,
insolvency and similar laws
 
 
- 35 -

--------------------------------------------------------------------------------



affecting the enforceability of creditors’ rights generally and to general
principles of equity.
 
9.4  Financial Condition
 
. The audited consolidated financial statements of the Company and its
Subsidiaries as at December 31, 2002, December 31, 2003, and December 31, 2004
and the unaudited consolidated financial statements of the Company and the
Subsidiaries as at December 31, 2005 and for the Fiscal Quarter ended March 31,
2006, copies of each of which have been delivered to each Lender, were prepared
in accordance with GAAP (subject, in the case of such unaudited statements, to
the absence of footnotes and to normal year-end adjustments) and present fairly
the consolidated financial condition of the Company and its Subsidiaries as at
such dates and the results of their operations for the periods then ended.
 
9.5  No Material Adverse Change
 
. Since December 31, 2005, there has been no material adverse change in the
financial condition, operations, assets, business, or properties of the Loan
Parties taken as a whole.
 
9.6  Litigation and Contingent Liabilities
 
. No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to the Company’s
knowledge, threatened against any Loan Party which might reasonably be expected
to have a Material Adverse Effect, except as set forth in Schedule 9.6. Other
than any liability incident to such litigation or proceedings, no Loan Party has
any material contingent liabilities not listed on Schedule 9.6 or permitted by
Section 11.1.
 
9.7  Ownership of Properties; Liens
 
. Each Loan Party owns good and, in the case of real property, marketable title
to all of its properties and assets, real and personal, tangible and intangible,
of any nature whatsoever (including patents, trademarks, trade names, service
marks and copyrights), free and clear of all Liens, charges and claims
(including infringement claims with respect to patents, trademarks, service
marks, copyrights and the like) except as permitted by Section 11.2.
 
9.8  Equity Ownership; Subsidiaries
 
. All issued and outstanding Capital Securities of each Loan Party are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than those in favor of the Administrative Agent, and such
securities were issued in compliance with all applicable state and federal laws
concerning the issuance of securities. Schedule 9.8 sets forth the authorized
Capital Securities of each Loan Party as of the Closing Date. All of the issued
and outstanding Capital Securities of the Company and such Loan Parties are
owned as set forth on Schedule 9.8 as of the
 
 
- 36 -

--------------------------------------------------------------------------------



Closing Date. As of the Closing Date, except as set forth on Schedule 9.8, there
are no pre-emptive or other outstanding rights, options, warrants, conversion
rights or other similar agreements or understandings for the purchase or
acquisition of any Capital Securities of any Loan Party.
 
9.9  Pension Plans
 
(a)  The Unfunded Liability of all Pension Plans does not in the aggregate
exceed twenty percent of the Total Plan Liability for all such Pension Plans.
Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations. No contribution failure under Section 412
of the Code, Section 302 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect. There
are no pending or, to the knowledge of Company, threatened, claims, actions,
investigations or lawsuits against any Pension Plan, any fiduciary of any
Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.
 
(b)  All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.
 
9.10  Investment Company Act
 
- 37 -

--------------------------------------------------------------------------------


. No Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940.
 
9.11  [Intentionally Omitted] 
 
9.12  Regulation U
 
. The Company is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.
 
9.13  Taxes
 
. Each Loan Party has timely filed all tax returns and reports required by law
to have been filed by it and has paid all taxes and governmental charges due and
payable with respect to such return, except any such taxes or charges which are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all taxes that have accrued but which are not yet
due and payable. No Loan Party has participated in any transaction that relates
to a year of the taxpayer (which is still open under the applicable statute of
limitations) which is a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).
 
9.14  Solvency, etc
 
. On the Closing Date, and immediately prior to and after giving effect to the
issuance of each Letter of Credit and each borrowing hereunder and the use of
the proceeds thereof, with respect to each Loan Party, individually, (a) the
fair value of its assets is greater than the amount of its liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated in accordance with GAAP, (b) the present
fair saleable value of its assets is not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, (c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.
 
9.15  Environmental Matters
 
. The on-going operations of each Loan Party comply in all material respects
with all Environmental Laws, except such non-compliance which could not (if
enforced in accordance with applicable law) reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect. Each Loan
Party has obtained, and maintained in good standing, all licenses, permits,
authorizations, registrations and
 
 
- 38 -

--------------------------------------------------------------------------------



other approvals required under any Environmental Law and required for their
respective ordinary course operations, and for their reasonably anticipated
future operations, and each Loan Party is in compliance with all terms and
conditions thereof, except where the failure to do so could not reasonably be
expected to result in material liability to any Loan Party and could not
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. No Loan Party or any of its properties or operations is
subject to, or reasonably anticipates the issuance of, any written order from or
agreement with any Federal, state or local governmental authority, nor subject
to any judicial or docketed administrative or other proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Substance. There are no
Hazardous Substances or other conditions or circumstances existing with respect
to any property, arising from operations prior to the Closing Date, or relating
to any waste disposal, of any Loan Party that would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
No Loan Party has any underground storage tanks that are not properly registered
or permitted under applicable Environmental Laws or that at any time have
released, leaked, disposed of or otherwise discharged Hazardous Substances.
 
9.16  Insurance
 
. Set forth on Schedule 9.16 is a complete and accurate summary of the property
and casualty insurance program of the Loan Parties as of the Closing Date
(including the names of all insurers, policy numbers, expiration dates, amounts
and types of coverage). Each Loan Party and its properties are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate.
 
9.17  Real Property
 
. Set forth on Schedule 9.17 is a complete and accurate list, as of the Closing
Date, of the address of all real property owned or leased by any Loan Party,
together with, in the case of leased property, the name and mailing address of
the lessor of such property.
 
9.18  Information
 
. All information heretofore or contemporaneously herewith furnished in writing
by any Loan Party to the Administrative Agent or any Lender for purposes of or
in connection with this Agreement and the transactions contemplated hereby is,
and all written information hereafter furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender pursuant hereto or in connection
herewith will be, true and accurate in every material respect on the date as of
which such information is dated or certified, and none of such information is or
will be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Company are based on
 
 
- 39 -

--------------------------------------------------------------------------------



good faith estimates and assumptions believed by the Company to be reasonable as
of the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).
 
9.19  Intellectual Property
 
. Each Loan Party owns and possesses or has a license or other right to use all
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as are necessary for
the conduct of the businesses of the Loan Parties, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect.
 
9.20  Burdensome Obligations
 
. No Loan Party is a party to any agreement or contract or subject to any
restriction contained in its organizational documents which could reasonably be
expected to have a Material Adverse Effect.
 
9.21  Labor Matters
 
. Except as set forth on Schedule 9.21, no Loan Party is subject to any labor or
collective bargaining agreement. There are no existing or threatened strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Loan Parties are not in violation
of the Fair Labor Standards Act or any other applicable law, rule or regulation
dealing with such matters.
 
9.22  No Default
 
. No Event of Default or Unmatured Event of Default exists or would result from
the incurrence by any Loan Party of any Debt hereunder or under any other Loan
Document.
 

SECTION 10.  
AFFIRMATIVE COVENANTS.

 
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:
 
10.1  Reports, Certificates and Other Information
 
. Furnish to the Administrative Agent and each Lender:
 
10.1.1  Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: (a) a copy of the annual audit report of
the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated
 
 
- 40 -

--------------------------------------------------------------------------------



balance sheets and statements of earnings and cash flows of the Company and its
Subsidiaries as at the end of such Fiscal Year, certified without adverse
reference to going concern value and without qualification by independent
auditors of recognized standing selected by the Company and reasonably
acceptable to the Administrative Agent, together with (i) a written statement
from such accountants to the effect that in making the examination necessary for
the signing of such annual audit report by such accountants, nothing came to
their attention that caused them to believe that the Company was not in
compliance with any provision of Sections 11.1, 11.3, 11.4 or Section 11.12 of
this Agreement insofar as such provision relates to accounting matters or, if
something has come to their attention that caused them to believe that the
Company was not in compliance with any such provision, describing such
non-compliance in reasonable detail and (ii) a comparison with the budget for
such Fiscal Year and a comparison with the previous Fiscal Year; and (b) a
consolidating balance sheet of the Company and its Subsidiaries as of the end of
such Fiscal Year and consolidating statement of earnings and cash flows for the
Company and its Subsidiaries for such Fiscal Year, certified by a Senior Officer
of the Company.
 
10.1.2  Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter, consolidated and consolidating balance
sheets of the Company and its Subsidiaries as of the end of such Fiscal Quarter,
together with consolidated and consolidating statements of earnings and cash
flows for such Fiscal Quarter and for the period beginning with the first day of
such Fiscal Year and ending on the last day of such Fiscal Quarter, together
with a comparison with the corresponding period of the previous Fiscal Year and
a comparison with the budget for such period of the current Fiscal Year,
certified by a Senior Officer of the Company.
 
10.1.3  Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 11.12 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it and (ii) a written statement of the
Company’s management setting forth a discussion of the Company’s financial
condition, changes in financial condition and results of operations.
 
10.1.4  Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.
 
10.1.5  Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the
 
 
- 41 -

--------------------------------------------------------------------------------



steps being taken by the Company or the Subsidiary affected thereby with respect
thereto:
 
(a)  the occurrence of an Event of Default or an Unmatured Event of Default;
 
(b)  any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;
 
(c)  the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;
 
(d)  any cancellation or material change in any insurance maintained by any Loan
Party; or
 
(e)  any other event (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.
 
10.1.6  Management Reports. Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Company by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Company.
 
10.1.7  Projections. As soon as practicable, and in any event not later than 60
days following the commencement of each Fiscal Year, financial projections for
the Company and its Subsidiaries for such Fiscal Year (including quarterly
operating and
 
 
- 42 -

--------------------------------------------------------------------------------



cash flow budgets) prepared in a manner consistent with the projections
delivered by the Company to the Lenders prior to the Closing Date or otherwise
in a manner reasonably satisfactory to the Administrative Agent, accompanied by
a certificate of a Senior Officer of the Company on behalf of the Company to the
effect that (a) such projections were prepared by the Company in good faith, (b)
the Company has a reasonable basis for the assumptions contained in such
projections and (c) such projections have been prepared in accordance with such
assumptions.
 
10.1.8  Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.
 
10.2  Books, Records and Inspections
 
. Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit, any Lender or the Administrative Agent or any representative
thereof to inspect the properties and operations of the Loan Parties; and
permit, and cause each other Loan Party to permit, at any reasonable time, with
reasonable notice, and without undue disruption to the Company’s or such other
Loan Party’s business operation (or at any time without notice if an Event of
Default or Unmatured Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties, to perform appraisals of the equipment of the Loan Parties, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other Company data. All such inspections or audits by the Administrative Agent
during the occurrence of any Event of Default or Unmatured Event of Default
shall be at the Company’s expense. In the absence of any Event of Default or
Unmatured Event of Default, the Company and the other Loan Parties only one such
inspection or audit per calendar year shall be at the Company’s expense.
 
10.3  Maintenance of Property; Insurance
 
. Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted. The Company shall maintain, and
cause each other Loan Party to maintain, with responsible insurance companies,
such insurance coverage as may be required by any law or governmental regulation
or court decree or order applicable to it and such other insurance, to such
extent and against such hazards and liabilities, as is customarily maintained by
companies similarly situated, but which shall insure against
 
 
- 43 -

--------------------------------------------------------------------------------



all risks and liabilities of the type identified on Schedule 9.16 and shall have
insured amounts no less than, and deductibles no higher than, those set forth on
such schedule; and, upon request of the Administrative Agent or any Lender,
furnish to the Administrative Agent or such Lender a certificate setting forth
in reasonable detail the nature and extent of all insurance maintained by the
Loan Parties. The Company shall cause each issuer of an insurance policy to
provide the Administrative Agent with a certificate (i) showing the
Administrative agent as an additional insured with respect to each policy of
liability insurance, (ii) providing that 30 days' notice will be given to the
Administrative Agent prior to any cancellation of, material reduction or change
in coverage provided by or other material modification to such policy and (iii)
reasonably acceptable in all other respects to the Administrative Agent.
 
10.4  Compliance with Laws; Payment of Taxes and Liabilities
 
. Comply, and cause each other Loan Party to comply, in all material respects
with all applicable laws, rules, regulations, decrees, orders, judgments,
licenses and permits, except where failure to comply could not reasonably be
expected to have a Material Adverse Effect, and cause each other Loan Party to
ensure, that no person who owns a controlling interest in or otherwise controls
a Loan Party is or shall be (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation or (ii) a
person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, (c) without limiting clause (a) above, comply, and cause each
other Loan Party to comply, with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations and (d) pay, and cause each other
Loan Party to pay, prior to delinquency, all taxes and other governmental
charges against it, as well as claims of any kind which, if unpaid, could become
a Lien on any of its property; provided that the foregoing shall not require any
Loan Party to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a lien on any Company assets or other
Loan Party's assets, such contest proceedings shall stay the foreclosure of such
lien or the sale of the portion of the collateral to satisfy such claim.
 
10.5  Maintenance of Existence, etc
 
. Maintain and preserve, and (subject to Section 11.4) cause each other Loan
Party to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect).
 
10.6  Use of Proceeds
 
- 44 -

--------------------------------------------------------------------------------


. Use the proceeds of the Loans, and the Letters of Credit, solely to refinance
amounts outstanding under the Amended and Restated Loan and Security Agreement
among the Loan Parties and LaSalle dated February 10, 2005, as amended from time
to time for working capital purposes, and for Acquisitions permitted by Section
11.4, for capital expenditures and for other general business purposes, and may
use up to $10,000,000.00 of such proceeds per Fiscal Year to purchase or redeem
its Capital Securities. The Company shall not use or permit any proceeds of any
Loan to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any Margin Stock.
 
10.7  Employee Benefit Plans 
 
(a)  Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.
 
(b)  Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.
 
(c)  Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.
 
10.8  Environmental Matters
 
. If any release or threatened release or other disposal of Hazardous Substances
shall occur or shall have occurred on any real property or any other assets of
any Loan Party, the Company shall, or shall cause the applicable Loan Party to,
cause the prompt containment and removal of such Hazardous Substances and the
remediation of such real property or other assets as necessary to comply with
all Environmental Laws and to preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, the Company shall, and
shall cause each other Loan Party to, comply with any Federal or state judicial
or administrative order requiring the performance at any real property of any
Loan Party of activities in response to the release or threatened release of a
Hazardous Substance. To the extent that the transportation of Hazardous
Substances is permitted by this Agreement, the Company shall, and shall cause
its Subsidiaries to, dispose of such Hazardous Substances, or of any other
wastes, only at licensed disposal facilities operating in compliance with
Environmental Laws.
 
10.9  Further Assurances
 
- 45 -

--------------------------------------------------------------------------------


. Take, and cause each other Loan Party to take, such actions as are necessary
or as the Administrative Agent or the Required Lenders may reasonably request
from time to time to ensure that the Obligations of each Loan Party under the
Loan Documents are guaranteed by each domestic Subsidiary (including, upon the
acquisition or creation thereof, any Subsidiary acquired or created after the
Closing Date), in each case as the Administrative Agent may determine, including
but, not matured to the execution and delivery of guaranties, joinder agreements
and other documents.
 

SECTION 11.  
NEGATIVE COVENANTS

 
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:
 
11.1  Debt
 
. Not, and not permit any other Loan Party to, create, incur, assume or suffer
to exist any Debt, except:
 
(a)  Obligations under this Agreement and the other Loan Documents;
 
(b)  Debt secured by Liens permitted by Section 11.2(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $1,000,000.00;
 
(c)  Debt of the Company to any domestic Wholly-Owned Subsidiary or Debt of any
domestic Wholly-Owned Subsidiary to the Company or another domestic Wholly-Owned
Subsidiary; provided that such Debt shall be evidenced by a demand note in form
and substance reasonably satisfactory to the Administrative Agent, and the
obligations under such demand note shall be subordinated to the Obligations of
the Company hereunder in a manner reasonably satisfactory to the Administrative
Agent;
 
(d)  Hedging Obligations incurred in favor of a Lender or an Affiliate thereof
for bona fide hedging purposes and not for speculation;
 
(e)  Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;
 
(f)  the Debt to be Repaid (so long as such Debt is repaid on the Closing Date
with the proceeds of the initial Loans hereunder);
 
(g)  Contingent Liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 11.4 and purchasers in connection with dispositions permitted under
Section 11.4; and
 
- 46 -

--------------------------------------------------------------------------------


(h)   Debt assumed or issued in connection with Acquisitions permitted under
Section 11.4, so long as such Debt would not cause a violation of the maximum
aggregate debt covenant set forth in Section 11.4(c)(iii)(C).
 
11.2  Liens
 
. Not, and not permit any other Loan Party to, create or permit to exist any
Lien on any of its real or personal properties, assets or rights of whatsoever
nature (whether now owned or hereafter acquired), except:
 
(a)  Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;
 
(b)  Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;
 
(c)  Liens described on Schedule 11.2 as of the Closing Date;
 
(d)  subject to the limitation set forth in Section 11.1(b), (i) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired;
 
(e)  attachments, appeal bonds, judgments and other similar Liens arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings;
 
(f)  easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;
 
(g)  Any Liens arising under the Loan Documents; and
 
(h)  the replacement, extension or renewal of any Lien permitted by clause (c)
above upon or in the same property subject thereto arising out of the
 
 
- 47 -

--------------------------------------------------------------------------------



extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).
 
11.3  Restricted Payments
 
. Not, and not permit any other Loan Party to, (a) make any distribution to any
holders of its Capital Securities, (b) pay any management fees or similar fees
to any of its equityholders or any Affiliate thereof, or (c) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any debt subordinated to Lenders or set aside funds for any of the foregoing.
Notwithstanding the foregoing, (i) any Subsidiary may pay dividends or make
other distributions to the Company or to a domestic Wholly-Owned Subsidiary; and
(ii) so long as no Event of Default or Unmatured Event of Default exists or
would result therefrom, the Company may make such restricted payments in an
amount up to $10,000,000.00 per Fiscal Year plus 50% of the quarterly
Consolidated Net Income (adjusted for non-cash stock compensation expense) for
such Fiscal Year plus 50% of the Net Cash Proceeds received during such Fiscal
Year with respect to any issuance of Capital Securities.
 
11.4  Mergers, Consolidations, Sales
 
. Not, and not permit any other Loan Party to, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, (b) sell, transfer, convey or lease all
or any substantial part of its assets or Capital Securities (including the sale
of Capital Securities of any Subsidiary) except for sales of inventory in the
ordinary course of business, or (c) sell or assign with or without recourse any
receivables, except for (i) any such merger, consolidation, sale, transfer,
conveyance, lease or assignment of or by any Wholly-Owned Subsidiary into the
Company or into any other domestic Wholly-Owned Subsidiary; (ii) any such
purchase or other acquisition by the Company or any domestic Wholly-Owned
Subsidiary of the assets or Capital Securities of any Wholly-Owned Subsidiary;
and (iii) any Acquisition by the Company or any domestic Wholly-Owned Subsidiary
where:
 
(A) the business or division acquired is in the consulting or professional
service business;
 
(B) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;
 
(C) the aggregate debt utilized by the Loan Parties (including any Debt assumed
or issued in connection therewith, the amount thereof to be calculated in
accordance with GAAP) in connection with such Acquisition (or any series of
related Acquisitions) is less than $30,000,000.00;
 
(D) immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.12;
 
- 48 -

--------------------------------------------------------------------------------


(E) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;
 
(F) reasonably prior to such Acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may reasonably require to evidence the
termination of Liens on the assets or business to be acquired;
 
(G) not less than ten Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of pro forma EBITDA relating thereto;
 
(H) the Administrative Agent shall have approved the Company’s computation of
pro forma EBITDA, which approval shall not be unreasonably withheld or delayed;
 
(I) simultaneously with the closing of such Acquisition, the target company (if
such Acquisition is structured as a purchase of equity) or the Loan Party (if
such Acquisition is structured as a purchase of assets or a merger and a Loan
Party is the surviving entity) executes and delivers to Administrative Agent an
unlimited Guaranty of the Obligations, or at the option of Administrative Agent
in Administrative Agent's absolute discretion, a joinder agreement satisfactory
to Administrative Agent in which such target company or surviving company, and
their respective Subsidiaries becomes a borrower under this Agreement and
assumes primary, joint and several liability for the Obligations; and
 
(J) if the Acquisition is structured as a merger, the Company is the surviving
entity.
 
11.5  Modification of Organizational Documents
 
. Not permit the charter, by-laws or other organizational documents of any Loan
Party to be amended or modified in any way which could reasonably be expected to
materially adversely affect the interests of the Lenders; not change, or allow
any Loan Party to change, its state of formation or its organizational form.
 
11.6  Transactions with Affiliates
 
. Not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates (other than the Loan Parties) which is on terms which are less
favorable than are obtainable from
 
 
- 49 -

--------------------------------------------------------------------------------



any Person which is not one of its Affiliates; provided, however, that nothing
set forth in this Section 11.6 or elsewhere in this Agreement or the exhibits
hereto shall prevent any Loan Party from providing indemnification or otherwise
to another Loan Party.
 
11.7  Unconditional Purchase Obligations
 
. Not, and not permit any other Loan Party to, enter into or be a party to any
contract for the purchase of materials, supplies or other property or services
if such contract requires that payment be made by it regardless of whether
delivery is ever made of such materials, supplies or other property or services.
 
11.8  Inconsistent Agreements
 
. Not, and not permit any other Loan Party to, enter into any agreement
containing any provision which would (a) be violated or breached by any
borrowing by the Company hereunder or by the performance by any Loan Party of
any of its Obligations hereunder or under any other Loan Document in any
material respect, (b) prohibit any Loan Party from granting to the
Administrative Agent and the Lenders a Lien on any of its assets, or (c) create
or permit to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Company or any other Subsidiary, or pay any Debt owed to the Company or any
other Subsidiary, (ii) make loans or advances to any Loan Party or (iii)
transfer any of its assets or properties to any Loan Party, other than (A)
customary restrictions and conditions contained in agreements relating to the
sale of all or a substantial part of the assets of any Subsidiary pending such
sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder, (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt, and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.
 
11.9  Business Activities; Issuance of Equity
 
. Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses engaged in on the date hereof and businesses
reasonably related thereto. Not permit any other Loan Party to issue any Capital
Securities other than (a) any issuance of shares of the Company’s common Capital
Securities pursuant to any employee or director option program, benefit plan or
compensation program or (b) any issuance by a Subsidiary to the Company or
another Subsidiary in accordance with Section 11.4.
 
11.10  Investments
 
. Not, and not permit any other Loan Party to, make or permit to exist any
Investment in any other Person, except the following:
 
(a)  contributions by the Company to the capital of any Wholly-Owned Subsidiary,
or by any Subsidiary to the capital of any other domestic Wholly-
 
 
- 50 -

--------------------------------------------------------------------------------



Owned Subsidiary, so long as the recipient of any such capital contribution has
guaranteed the Obligations;
 
(b)  Investments constituting Debt permitted by Section 11.1;
 
(c)  Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;
 
(d)  Cash Equivalent Investments;
 
(e)  bank deposits in the ordinary course of business;
 
(f)  Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;
 
(g)  Investments to consummate Acquisitions permitted by Section 11.4;
 
(h)  Investments listed on Schedule 11.11 as of the Closing Date; and
 
(i)  AAA-Rated money market mutual funds:
 
(i)  Obligations issued by the U.S. Treasury such as Treasury Bills, Treasury
Notes and/or Treasury Bond;
 
(ii)  Obligations issued by a U.S. Government Agency or Government Sponsored
Entity (GSE) (i.e., Federal Home Loan Bank, Federal Farm Credit Bank, Fannie
Mae, etc.);
 
(iii)  Obligations of major corporations and bank holding companies and limited
to:
 
1. Commercial paper with an A1, P1 rating or better
2. Corporate Notes with an A2 by Moody's, A by S&P or better
3. Corporate Bonds with an A2 by Moody's, A by S&P or better
4. Medium-Term-Notes with an A2 by Moody's, A by S&P or better;


(iv)  Negotiable Certificates of Deposit, Time Deposits, Bankers Acceptance of
banks with a network in excess of $500m and a rating from at least two
nationally recognized rating agencies of at least a single A on the S&P scale;
 
(v)  Taxable and/or tax exempt municipal securities, which also includes
variable rate demand notes (VRDNs) and auction rate securities, taxable and
tax-free with a AAA (long-term) rating by Moody's, S&P and/or Fitch, or
short-term rating of MIG1/VMIG1 by Moody's and SP1 by S&P;
 
- 51 -

--------------------------------------------------------------------------------


(vi)  Repurchase agreements fully collateralized by U.S. government and/or
Federal Agency securities with a maximum maturity of seven days. The market
value of the collateral securities, when marked to market daily, must be equal
to or greater than 102% of the face value of the agreement; and
 
(vii)  Reasonable loans and advances by the Company to its current and
prospective employees in the ordinary course of its business, including, without
limitation, payments to current and prospective employees in connection with
travel, business entertainment and releases from existing non-compete
agreements, provided that such loans and advances shall not exceed an aggregate
of Five Hundred Thousand Dollars ($500,000.00) in any calendar year.
 
provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), or (g) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.
 
11.11  Fiscal Year
 
. Not change its Fiscal Year.
 
11.12  Financial Covenants
 
11.12.1  Interest Coverage Ratio. Not permit the Interest Coverage Ratio as of
the last day of any Fiscal Quarter for the Computation Period ending on such day
(with EBITDA measured on a trailing twelve month basis) to be less than 3.00 to
1.00.
 
11.12.2  Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio
as of the last day of any Fiscal Quarter for the Computation Period ending on
such day (with EBITDA measured on a trailing twelve month basis and to be
adjusted for Acquisitions permitted under Section 11.4 (pro forma)) to exceed
3.00 to 1.00 for such Fiscal Quarter.
 
11.12.3  Minimum Net Worth. Not permit the Net Worth of the Company and its
Subsidiaries as of the last day of any Fiscal Quarter to be an amount less than
85% of the Net Worth as of December 31, 2005, plus an amount equal to (i) 50% of
positive Consolidated Net Income thereafter, and (ii) 50% of Net Cash Proceeds
with respect to the issuance of Capital Securities thereafter.
 

SECTION 12.  
EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 
The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:
 
- 52 -

--------------------------------------------------------------------------------


12.1  Initial Credit Extension
 
. The obligation of the Lenders to make the initial Loans and the obligation of
the Issuing Lender to issue its initial Letter of Credit (whichever first
occurs) is, in addition to the conditions precedent specified in Section 12.2,
subject to the conditions precedent that (a) all Debt to be Repaid has been (or
concurrently with the initial borrowing will be) paid in full, and that all
agreements and instruments governing the Debt to be Repaid and that all Liens
securing such Debt to be Repaid have been (or concurrently with the initial
borrowing will be) terminated and (b) the Administrative Agent shall have
received all of the following, each duly executed and dated the Closing Date (or
such earlier date as shall be satisfactory to the Administrative Agent), in form
and substance satisfactory to the Administrative Agent (and the date on which
all such conditions precedent have been satisfied or waived in writing by the
Administrative Agent and the Lenders is called the “Closing Date”):
 
12.1.1  Notes. A Note for each Lender.
 
12.1.2  Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent; (c)
bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.
 
12.1.3  Consents, etc. Certified copies of all documents evidencing any
necessary corporate or partnership action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of the documents referred to in this Section 12.
 
12.1.4  Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.
 
12.1.5  Guaranty Agreement. A counterpart of the Guaranty Agreement executed by
each Loan Party, together with all instruments, transfer powers and other items
required to be delivered in connection therewith.
 
12.1.6  Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel reasonably requested by the Administrative Agent.
 
12.1.7  Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3, together with evidence that the
Administrative Agent has been named as an additional insured on all related
insurance policies.
 
- 53 -

--------------------------------------------------------------------------------


12.1.8  Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).
 
12.1.9  Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request.
 
12.1.10  Closing Certificate, Consents and Permits. A certificate executed by an
officer of the Company on behalf of the Company certifying the matters set forth
in Section 12.2.1 as of the Closing Date.
 
12.1.11  Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.
 
12.2  Conditions
 
. The obligation (a) of each Lender to make each Loan, and (b) of the Issuing
Lender to issue each Letter of Credit is subject to the following further
conditions precedent that:
 
12.2.1  Compliance with Warranties, No Default, etc. Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:
 
(a)  the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date); and
 
(b)  no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.
 
12.2.2  Confirmatory Certificate. If requested by the Administrative Agent or
any Lender, the Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan or
 
 
- 54 -

--------------------------------------------------------------------------------



Letter of Credit and signed by a duly authorized representative of the Company
as to the matters set out in Section 12.2.1 (it being understood that each
request by the Company for the making of a Loan or the issuance of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.
 

SECTION 13.  
EVENTS OF DEFAULT AND THEIR EFFECT.

 
13.1  Events of Default
 
. Each of the following shall constitute an Event of Default under this
Agreement:
 
13.1.1  Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Company hereunder or under
any other Loan Document.
 
13.1.2  Default under Other Agreements. Any default in the payment of principal,
interest or any other sum for any other obligation beyond any period of grace
provided with respect thereto or in the performance of any other term, condition
or covenant contained in any agreement (including, but not limited to any
capital or operating lease or any agreement in connection with the deferred
purchase price of property or any other agreement with any Lenders) under which
any such obligation is created, the effect of which default is to cause or
permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation to become due prior to its stated maturity
or terminate such other agreement, except where the amount of any such
obligation(s), either singly or in the aggregate when combined with such
obligations resulting from other defaults of any Loan Party (whether related or
unrelated), is less than Three Million Dollars ($3,000,000.00).
 
13.1.3  Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.
 
- 55 -

--------------------------------------------------------------------------------


13.1.4  Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5, 10.3 or
10.5 or Section 11; (b) failure by any Loan Party to comply with or perform any
covenant set forth in Sections 10.1.1, 10.1.2 and 10.1.3 and continuance of such
failure described in this clause (b) for 15 days or (c) failure by any Loan
Party to comply with or to perform any other provision of this Agreement or any
other Loan Document (and not constituting an Event of Default under any other
provision of this Section 13) and continuance of such failure described in this
clause (c) for 30 days.
 
13.1.5  Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.
 
13.1.6  Invalidity of Guaranty Documents, etc. Any Guaranty Document shall cease
to be in full force and effect; or any Loan Party (or any Person by, through or
on behalf of any Loan Party) shall contest in any manner the validity, binding
nature or enforceability of any Guaranty Document.
 
13.1.7  Change of Control. A Change of Control shall occur.
 
13.2  Effect of Event of Default
 
. If any Event of Default described in Section 13.1.3 shall occur in respect of
the Company, the Commitments shall immediately terminate and the Loans and all
other Obligations hereunder shall become immediately due and payable and the
Company shall become immediately obligated to Cash Collateralize all Letters of
Credit, all without presentment, demand, protest or notice of any kind; and, if
any other Event of Default shall occur and be continuing, the Administrative
Agent may (and, upon the written request of the Required Lenders shall) declare
the Commitments to be terminated in whole or in part and/or declare all or any
part of the Loans and all other Obligations hereunder to be due and payable
and/or demand that the Company immediately Cash Collateralize all or any Letters
of Credit, whereupon the Commitments shall immediately terminate (or be reduced,
as applicable) and/or the Loans and other Obligations hereunder shall become
immediately due and payable (in whole or in part, as applicable) and/or the
Company shall immediately become obligated to Cash Collateralize the Letters of
Credit (all or any, as applicable), all without presentment, demand, protest or
notice of any kind. The Administrative Agent shall promptly advise the Company
of any such declaration, but failure to do so shall not impair the effect of
such declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.
 
- 56 -

--------------------------------------------------------------------------------



SECTION 14.  
THE AGENT.

 
14.1  Appointment and Authorization
 
. Each Lender hereby irrevocably (subject to Section 14.10) appoints, designates
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
14.2  Issuing Lender
 
. The Issuing Lender shall act on behalf of the Lenders (according to their Pro
Rata Shares) with respect to any Letters of Credit issued by it and the
documents associated therewith. The Issuing Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Section
14 with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent”, as used in
this Section 14, included the Issuing Lender with respect to such acts or
omissions and (b) as additionally provided in this Agreement with respect to the
Issuing Lender.
 
14.3  Delegation of Duties
 
. The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
 
14.4  Exculpation of Administrative Agent
 
. None of the Administrative Agent nor any of its directors, officers, employees
or agents shall (a) be liable for any action taken or omitted to be taken by any
of them
 
 
- 57 -

--------------------------------------------------------------------------------



under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein as determined by a final, nonappealable judgment by a court of
competent jurisdiction), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Loan Party or Affiliate of the Company, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Company or any other party to any Loan Document to perform its Obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.
 
14.5  Reliance by Administrative Agent
 
. The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, confirmation
from the Lenders of their obligation to indemnify the Administrative Agent
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders and such request and any action taken or failure
to act pursuant thereto shall be binding upon each Lender. For purposes of
determining compliance with the conditions specified in Section 12, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.
 
14.6  Notice of Default
 
- 58 -

--------------------------------------------------------------------------------


. The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Event of Default or Unmatured Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”. The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.
 
14.7  Credit Decision
 
. Each Lender acknowledges that the Administrative Agent has not made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender as to any
matter, including whether the Administrative Agent has disclosed material
information in its possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties, and made its own decision to enter into this Agreement and to
extend credit to the Company hereunder. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly herein required to be furnished to the Lenders by the Administrative
Agent, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Company which may come into the possession of the
Administrative Agent.
 
14.8  Indemnification
 
. Whether or not the transactions contemplated hereby are consummated, each
Lender shall indemnify upon demand the Administrative Agent and its directors,
officers, employees and agents (to the extent not reimbursed by or on behalf of
the Company
 
 
- 59 -

--------------------------------------------------------------------------------



and without limiting the obligation of the Company to do so), according to its
applicable Pro Rata Share, from and against any and all Indemnified Liabilities
(as hereinafter defined); provided that no Lender shall be liable for any
payment to any such Person of any portion of the Indemnified Liabilities to the
extent determined by a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the applicable Person’s own gross negligence
or willful misconduct. No action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs and
Taxes) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Company. The undertaking in this Section shall survive
repayment of the Loans, cancellation of the Notes, expiration or termination of
the Letters of Credit, any foreclosure under, or modification, release or
discharge of, any or all of the Guaranty Documents, termination of this
Agreement and the resignation or replacement of the Administrative Agent.
 
14.9  Administrative Agent in Individual Capacity
 
. LaSalle and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Loan Parties and Affiliates as though LaSalle were not the
Administrative Agent hereunder and without notice to or consent of any Lender.
 
14.10  Successor Administrative Agent
 
. The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders. If the Administrative Agent resigns under this Agreement,
the Required Lenders shall, with (so long as no Event of Default exists) the
consent of the Company (which shall not be unreasonably withheld or delayed),
appoint from among the Lenders a successor agent for the Lenders. If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Company, a successor agent from among the Lenders. Upon
the acceptance of its appointment as successor agent hereunder, such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent, and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 14 and Sections 15.5 and 15.17 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which
 
 
- 60 -

--------------------------------------------------------------------------------



is 30 days following a retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.
 
14.11  Administrative Agent May File Proofs of Claim
 
. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and
 
(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
14.12  Other Agents; Arrangers and Managers
 
. None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger”
or “co-arranger”, if any, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement
 
 
- 61 -

--------------------------------------------------------------------------------



other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
 

SECTION 15.  
GENERAL.

 
15.1  Waiver; Amendments
 
. No delay on the part of the Administrative Agent or any Lender in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by any of them of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by Lenders having
an aggregate Pro Rata Shares of not less than the aggregate Pro Rata Shares
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement, by the Required Lenders, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender, (b) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby (except
for periodic adjustments of interest rates and fees resulting from a change in
the Applicable Margin as provided for in this Agreement); or (d) release any
party from its obligations under the Guaranty Agreement, change the definition
of Required Lenders, any provision of this Section 15.1 or reduce the aggregate
Pro Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case, the written consent of all Lenders. No provision of
Sections 6.2.2 or 6.3 with respect to the timing or application of mandatory
prepayments of the Loans shall be amended, modified or waived without the
consent of Lenders having a majority of the aggregate Pro Rata Shares of the
Loans affected thereby. No provision of Section 14 or other provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. No
provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.
 
15.2  Confirmations
 
- 62 -

--------------------------------------------------------------------------------


. The Company and each holder of a Note agree from time to time, upon written
request received by it from the other, to confirm to the other in writing (with
a copy of each such confirmation to the Administrative Agent) the aggregate
unpaid principal amount of the Loans then outstanding under such Note.
 
15.3  Notices
 
. Except as otherwise provided in Section 2.2.2, all notices hereunder shall be
in writing (including facsimile transmission) and shall be sent to the
applicable party at its address shown on Annex B or at such other address as
such party may, by written notice received by the other parties, have designated
as its address for such purpose. Notices sent by facsimile transmission shall be
deemed to have been given when sent; notices sent by mail shall be deemed to
have been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received. For purposes
of Section 2.2.2, the Administrative Agent shall be entitled to rely on
telephonic instructions from any person that the Administrative Agent in good
faith believes is an authorized officer or employee of the Company, and the
Company shall hold the Administrative Agent and each other Lender harmless from
any loss, cost or expense resulting from any such reliance.
 
15.4  Computations
 
. Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any consolidation or other accounting
computation is required to be made, for the purpose of this Agreement, such
determination or calculation shall, to the extent applicable and except as
otherwise specified in this Agreement, be made in accordance with GAAP,
consistently applied; provided that if the Company notifies the Administrative
Agent that the Company wishes to amend any covenant in Section 10 or 11.12 (or
any related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Lenders wish to amend Section 10 or 11.12
(or any related definition) for such purpose), then the Company’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant (or related definition) is amended in
a manner satisfactory to the Company and the Required Lenders.
 
15.5  Costs, Expenses and Taxes
 
. The Company agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including Attorney Costs and any Taxes) in
connection with the preparation, execution, syndication, delivery and
administration (including the costs of Intralinks (or other similar service), if
applicable) of this Agreement, the other Loan Documents and all other documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith (including any amendment, supplement or waiver to any Loan Document),
whether or not the
 
 
- 63 -

--------------------------------------------------------------------------------



transactions contemplated hereby or thereby shall be consummated, and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by the Administrative Agent and each Lender after an Event of
Default in connection with the collection of the Obligations or the enforcement
of this Agreement the other Loan Documents or any such other documents or during
any workout, restructuring or negotiations in respect thereof. In addition, the
Company agrees to pay, and to save the Administrative Agent and the Lenders
harmless from all liability for, any fees of the Company’s auditors in
connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 10.2. All Obligations provided for
in this Section 15.5 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination of the Letters of Credit and termination of
this Agreement.
 
15.6  Assignments; Participations
 
15.6.1  Assignments. (a) Any Lender may at any time assign to one or more
Persons (any such Person, an “Assignee”) all or any portion of such Lender’s
Loans and Commitments, with the prior written consent of the Administrative
Agent, the Issuing Lender and, so long as no Event of Default exists, the
Company (which consents shall not be unreasonably withheld or delayed and shall
not be required for an assignment by a Lender to a Lender or an Affiliate of a
Lender). Except as the Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $5,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender. The
Company and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of Exhibit
C hereto (an “Assignment Agreement”) executed, delivered and fully completed by
the applicable parties thereto and a processing fee of $3,500, payable by such
assigning Lender or Assignee, as the assigning Lender and Assignee shall agree.
No assignment may be made to any Person if at the time of such assignment the
Company would be obligated to pay any greater amount under Section 7.6 or 8 to
the Assignee than the Company is then obligated to pay to the assigning Lender
under such Sections (and if any assignment is made in violation of the
foregoing, the Company will not be required to pay such greater amounts). Any
attempted assignment not made in accordance with this Section 15.6.1 shall be
treated as the sale of a participation under Section 15.6.2. The Company shall
be deemed to have granted its consent to any assignment requiring its consent
hereunder unless the Company has expressly objected to such assignment within
ten Business Days after notice thereof.
 
(a)  From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such
 
 
- 64 -

--------------------------------------------------------------------------------



Assignment Agreement, shall be released from its rights (other than its
indemnification rights) and obligations hereunder. Upon the request of the
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.
 
(b)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
15.6.2  Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Company also
agrees that each Participant shall be entitled to the benefits of Section 7.4
and 7.6 or Section 8 as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the participating
Lender on such date if no participation had been sold and that each Participant
complies with Section 7.6(d) as if it were an Assignee).
 
15.7  Register
 
. The Administrative Agent shall maintain a copy of each Assignment Agreement
delivered and accepted by it and register (the “Register”) for the recordation
of names and addresses of the Lenders and the Commitment of each Lender from
time to time and whether such Lender is the original Lender or the Assignee. No
assignment shall be effective unless and until the Assignment Agreement is
accepted and registered in the Register. All records of transfer of a Lender’s
interest in the Register shall be
 
 
- 65 -

--------------------------------------------------------------------------------



conclusive, absent manifest error, as to the ownership of the interests in the
Loans. The Administrative Agent shall not incur any liability of any kind with
respect to any Lender with respect to the maintenance of the Register.
 
15.8  GOVERNING LAW
 
. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.
 
15.9  Confidentiality
 
. As required by federal law and the Administrative Agent's policies and
practices, the Administrative Agent may need to obtain, verify, and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by any Loan Party and designated as confidential, except that the
Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; or (g) to an Affiliate of the Administrative Agent, the Issuing Lender
or any other Lender who may provide Bank Products to the Loan Parties; provided,
however, that the Lender agrees to use reasonable efforts to limit the amount of
contact by such Affiliates with respect to the marketing of such Bank Products;
or (h) that ceases to be confidential through no fault of the Administrative
Agent or any Lender. Notwithstanding the foregoing, the Company consents to the
publication by the Administrative Agent or any Lender of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement, and the Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.
 
- 66 -

--------------------------------------------------------------------------------


15.10  Severability
 
. Whenever possible each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. All obligations of the Company and
rights of the Administrative Agent and the Lenders expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.
 
15.11  Nature of Remedies
 
. All Obligations of the Company and rights of the Administrative Agent and the
Lenders expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
 
15.12  Entire Agreement
 
. This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof (except as relates to
the fees described in Section 5.3) and any prior arrangements made with respect
to the payment by the Company of (or any indemnification for) any fees, costs or
expenses payable to or incurred (or to be incurred) by or on behalf of the
Administrative Agent or the Lenders.
 
15.13  Counterparts
 
. This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt of an executed signature page
to this Agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of executed Loan Documents
maintained by the Lenders shall deemed to be originals.
 
15.14  Successors and Assigns
 
. This Agreement shall be binding upon the Company, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Company, the Lenders and the Administrative Agent
and the successors and assigns of the Lenders and the Administrative Agent. No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or
 
 
- 67 -

--------------------------------------------------------------------------------



claim in connection with, this Agreement or any of the other Loan Documents. The
Company may not assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender.
 
15.15  Captions
 
. Section captions used in this Agreement are for convenience only and shall not
affect the construction of this Agreement.
 
15.16  Customer Identification - USA Patriot Act Notice
 
. Each Lender and LaSalle (for itself and not on behalf of any other party)
hereby notifies the Loan Parties that, pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or LaSalle, as
applicable, to identify the Loan Parties in accordance with the Act.
 
15.17  INDEMNIFICATION BY THE COMPANY
 
. IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS
PROVIDED HEREUNDER, THE COMPANY HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT AND EACH LENDER
(EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS,
CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING
ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE
LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS
OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN
PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE
USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT
OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY
LOAN PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO
CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS
CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE
LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED
TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
 
 
- 68 -

--------------------------------------------------------------------------------



LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE GUARANTY DOCUMENTS AND TERMINATION OF THIS AGREEMENT.
 
15.18  Nonliability of Lenders
 
. The relationship between the Company on the one hand and the Lenders and the
Administrative Agent on the other hand shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Loan Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor. Neither the Administrative Agent nor any Lender undertakes any
responsibility to any Loan Party to review or inform any Loan Party of any
matter in connection with any phase of any Loan Party’s business or operations.
The Company agrees, on behalf of itself and each other Loan Party, that neither
the Administrative Agent nor any Lender shall have liability to any Loan Party
(whether sounding in tort, contract or otherwise) for losses suffered by any
Loan Party in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). The Company acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.
 
 
- 69 -

--------------------------------------------------------------------------------



    15.19  FORUM SELECTION AND CONSENT TO JURISDICTION
 
. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
15.20  WAIVER OF JURY TRIAL
 
. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
 
[SIGNATURE PAGES FOLLOW]
 
- 70 -

--------------------------------------------------------------------------------



 
The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.
 
HURON CONSULTING GROUP INC.


By:  /s/ Gary Burge      
Title: CFO       


 
 
 
Signature Page to Credit
Agreement


--------------------------------------------------------------------------------





LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent, as Issuing Lender and
as a Lender, and as Arranger


By: /s/ David Bacon      
Title: VP     
 
 
Signature Page to Credit
Agreement



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as a Lender and as
Syndication Agent


By: /s/ Nathan Margol   
Title: Vice President     
 
 
 
Signature Page to Credit
Agreement



--------------------------------------------------------------------------------


 
 
FIFTH THIRD BANK (CHICAGO),
as a Lender


By: /s/ Marc Summe      
Title: Loan Officer
 
 
 
Signature Page to Credit
Agreement

 
 


    